                         IN THE UNITED STATES DISTRICT COURT                           3/24/2020
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

CRYSTAL VL RIVERS,                           )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )      Civil Action No. 6:18-cv-00061
                                             )
GARY M. BOWMAN, et al.,                      )      By: Elizabeth K. Dillon
                                             )          United States District Judge
       Defendants.                           )

                                            ORDER

       For the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED as

follows:

       1. Rivers’ objections (Dkt. No. 359) are OVERRULED;

       2. Judge Hoppe’s February 26, 2020 R&R (Dkt. No. 346) is ACCEPTED in part and

MODIFIED in part;

       3. Counts 8 and 10 of the Second Amended Complaint are DISMISSED WITH PREJUDICE;

       4. Defendants’ motions to dismiss (Dkt. Nos. 43, 50, 61, 68) are GRANTED;

       5. Defendant Frank Morrison’s motion for a more definite statement (Dkt. No. 67) is DENIED

as moot;

       6. Rivers’ motion to amend with regard to defendant Sherwood Day (Dkt. No. 128) is DENIED

WITH PREJUDICE;

       7. Rivers’ motion to amend with regard to defendant Peter Sackett (Dkt. No. 222) is DENIED

WITHOUT PREJUDICE;

       8. The claims against Frank Morrison, Robert Chapman, and Sherwood Day are DISMISSED

WITH PREJUDICE; and

       9. The claims against Bank of the James, Peter Sackett, and Sherri Sackett are DISMISSED

WITHOUT PREJUDICE.
The clerk is directed to send a copy of this order to plaintiff and to all counsel of record.

Entered: March 24, 2020.



                                       /s/ Elizabeth K. Dillon
                                       Elizabeth K. Dillon
                                       United States District Judge
